Citation Nr: 0934901	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-16 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder, bipolar 
disorder, major depressive disorder, alcohol and drug abuse, 
and schizoaffective disorder.

2.  Entitlement to service connection for exposure to Agent 
Orange.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds that remand is necessary in 
order to fully provide the Veteran due process of law.

Social Security Records

The Board notes that the Veteran's claims file contains a 
request from the Social Security Administration received in 
April 2008.  In April 2009, a Report of Contact indicates 
that an inquiry was made by the RO as to whether the Social 
Security Administration still needed the requested records 
and was advised that the file was closed out nine months ago 
and no records were needed.  

Based on this evidence, the Board finds that these Social 
Security Administration may have medical and adjudication 
records that may be relevant to the Veteran's claims before 
VA, unless they have been misplaced or destroyed (which has 
not been indicated).  Thus, on remand, efforts should be made 
to obtain them from the Social Security Administration.  See 
Baker v. West, 11, Vet. App. 163, 169 (1998) (holding that 
once on notice of Social Security Administration records 
pertinent to the Veteran's disability status, VA must obtain 
them.); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Travel Board Hearing Request

The Board finds that the Veteran has an outstanding Travel 
Board hearing request.  He initially requested a Travel Board 
hearing at the RO on his VA Form 9 submitted in April 2007.  
In response to VA's hearing letter, he confirmed that he 
still desired a Travel Board hearing.  He stated, however, 
that he was currently incarcerated but should be released 
around May 2008.  Thus, he requested that a hearing be 
scheduled after July 2008.

In November 2008, the RO sent notice of a hearing scheduled 
before the Board at the RO for December 15, 2008.  This 
notice was mailed to the correctional facility at which the 
Veteran had been incarcerated.  A review of the claims file, 
however, reveals that, not only did the Veteran advise the RO 
of his release around May 2008, but a new address was of 
record at the time that the November 2008 hearing notice was 
sent.  As previously stated, a request was made in April 2008 
by the Social Security Administration for records.  Included 
with that request was an authorization to disclose provided 
by the Veteran, which includes the Veteran's current address 
(as confirmed by a recent submission by the Veteran to the 
Board in August 2009).  It appears, therefore, that the RO 
sent the hearing notice to an incorrect address and the 
Veteran did not receive notice of his December 2008 hearing.

However, given that the Veteran did not mention a hearing in 
his August 2009 correspondence, it is unclear whether he 
still desires to have a hearing before the Travel Board at 
the RO in conjunction with his appeal.  On remand, the RO 
should contact the Veteran and clarify his wishes regarding 
this matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request the Veteran's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include 
a citation to appropriate legal 
authority requiring that other Federal 
agencies provide such information as 
the Secretary may request for the 
purposes of determining eligibility for 
or amount of benefits.  See 38 U.S.C.A. 
§ 5106 (West 2002).  Associate all 
correspondence and any records received 
with the claims file.

2.  Thereafter, the Veteran's claims 
should be readjudicated.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, these claims should be 
returned to this Board for further 
appellate review, if in order.  

3.  Contact the Veteran and ask him to 
clarify whether he still desires to 
have a Travel Board hearing at the RO 
on his claims on appeal.  If the 
Veteran responds that he still desires 
a Travel Board hearing, appropriate 
action should be undertaken to ensure 
that such hearing is scheduled.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



